Houghton, J. (dissenting):
I agree th at the rule oúgh t to be as stated by Mr. justice Ingraham,! but it seems to me the Legislature has made it different and that the remedy is with it rather than the courts.
Section 29 of the Stock Corporation Law provides that the stock book of every stock corporation “ shall be open daily during at least! three business hours for the inspection of its stockholders anclj judgment creditors.”
Of course this privilege is granted to a small stockholder as well as to a large one.
The bald right to inspect is given and the statute makes no mention of his motive in exercising that right. He has it because- of his ownership of the stock. The statute gives him no right to inspect the general business books of the corporation, and his right to such an inspection comes from the common law, and is discret*642ionary, and good motive toward the corporation must exist. With respect-to inspection of the stock book, however, the Legislature, has' seen fit to give him an absolute right of inspection, and I understand the decisions to be that his .motive -in exercising that privilege is immaterial. (Matter of Steinway, 159 N. Y. 250; People ex rel. Clason v. Nassau Ferry Co., 86 Hun, 128 ; People ex rel. Gunst v. Goldstein, 37 App. Div. 550 ; People ex rel. Callanan v. Keeseville, etc., R. R. Co., 106 id. 350; People ex rel. Fenelly v. Amalgamated Copper Co., 110 id. 892 ; affd., 184 N. Y. 573; People ex rel. Fennelly v. United Copper Co., 110 App. Div. 892 ; affd., 184 N. Y. 578.) In the Amalgamated Copper Co. Case (supra) the relator owned two shares of one hundred dollars each out of one hundred and-fifty-five millions, and the order directing á mandamus to compel inspection of the stock book was affirmed by this court and the Court, of Appeals in spite of voluminous . allegations that the inspection was . desired- from- selfish - and improper motives ;* and the United Copper Co. Case (supra)† presented substantially the same facts arid was similarly decided. '
However bad the law may be, I can hardly see how the decisions and the statute can be ignored. It does not seem - to me to be an answer to say that the issuing, of "a mandamus is. discretionary-, and'hence discretion will be exercised against a stockholder with a bad - motive. If- he has the right, irrespective of motive, there is no' room -for the exercise of discretion. .
The relator was clearly within his statutory rights and the- court-below simply followed the statute, and I, think its order should- be affirmed.
Order reversed, with ten dollars costs and disbursements to abide event; case remitted to Special Term as stated in opinion. Settle order on notice.

 See opinion of Dowling, J., at Special Term in New York Law Journal for October 13, 1905 (Vol. 34, p. 144). See also Court of Appeals “ Cases and Briefs ” in New York State Law Library, vol. 3111, No. 3.—[Rep.


 See ‘‘ Cases and Briefs,” supra, vol. 3112, No. 5.— [Rep.